DETAILED ACTION
Summary 
This Office Action is responsive to amendments filed 06/01/2021.
Claims 2, 3, and 18-20 have been canceled; claim 1, 4, 6, 7, 11, 14, and 16-17 have been amended; and claims 22-24 have been newly added.

Allowable Subject Matter
Claims 1, 4-17, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a method of managing a smart card configured for securing a transaction with an external device via a card reader, the method comprising the following steps:
Incrementing at least one command counter of commands received by the smart card during a transaction; and
Depending on a current value of said at least one counter and a command profile, implementing a smart card management command, wherein the step of incrementing implements multiple counters, each counter being associated with a command of a given type from a plurality of types of commands received by the smart card during the transaction.
Regarding independent claim 17:

Incrementing at least one command counter of commands received by the smart card during a transaction; and
Depending on a current value of said at least one counter and a command profile, implementing a smart card management command, wherein the step of incrementing implements multiple counters, each counter being associated with a command of a given type from a plurality of types of commands received by the smart card during the transaction.
Regarding independent claim 24:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a method of managing a smart card configured for securing a transaction with an external device via a card reader, the method comprising the following steps:
Incrementing at least one command counter of commands receives by the smart card during a transaction, wherein all the commands received by the smart card during the transaction are counted;
Writing each command received by the smart card during the transaction into a dedicated memory register; and
Depending on a current value of said at least one counter and a command profile, implementing a smart card management command.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LAURA A GUDORF/           Primary Examiner, Art Unit 2876